1    Richard M. Stephens
     STEPHENS & KLINGE LLP
2    10900 NE 4TH Street, Suite 2300
3
     Bellevue, WA 98004
     425-453-6206
4

5

6

7

8                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF WASHINGTON
9                             AT YAKIMA
10
     ENRIQUE JEVONS, as managing                    No. 1:20-cv-03182-SAB
11   member of Jevons Properties LLC,
     FREYA K. BURGSTALLER, as trustee            Plaintiffs’ Supplemental Brief re
12   of the Freya K. Burgstaller Revocable            Cedar Point Nursery
     Trust, JAY GLENN and KENDRA
13   GLENN,
14
                           Plaintiffs,
15
        vs.
16
     JAY INSLEE, in his official capacity as
17
     Governor of the State of Washington
18   and ROBERT FERGUSON, in his
     official capacity of the Attorney General
19   of the State of Washington,
20                         Defendants.
21

22

23


                                                       STEPHENS & KLINGE LLP
                                                     10900 NE 4th Street, Suite 2300
                                                         Bellevue, WA 98004
     Pls. Supp. Brief re Cedar Point Nursery                (425) 453-6206
     1:20-cv-03182-SAB 1
1                                         INTRODUCTION
2          Plaintiffs file this supplemental brief to address the June 23, 2021 decision
3    of the United States Supreme Court in Cedar Point Nursery v. Hassim, ___
4    U.S. ___, 141 S.Ct. 2063 (2021) and its effect on the pending cross motions for
5    summary judgment. Cedar Point Nursery concerns the taking of property by
6    physical occupation, an issue Plaintiffs raise in their complaint and pending
7    motion. The parties have agreed to and the court has approved the briefing
8    schedule for this supplemental brief. ECF 46.
9                                          ARGUMENT
10                                                  I
11
             Cedar Point Nursery supports Plaintiffs’ claim that the inability to remove
           tenants in violation of their leases causes a taking of Plaintiffs’ property by
12                     requiring Plaintiffs to endure a physical occupation.

13         As addressed in the prior summary judgment briefing, Plaintiffs allege that
14   the Governor’s Proclamations which prohibit eviction and prohibit treating
15   nonpayment of rent as debt constitute an uncompensated mandatory physical
16   occupation of Plaintiffs’ property and, therefore, a per se taking of property.
17   Like the plaintiff in Cedar Point Nursery, Plaintiffs do not seek an award of
18   compensation in this case, but seek a declaration that a taking has occurred by

19   requiring Plaintiffs to house tenants indefinitely without payment of rent or any

20   other recourse.1

21

22
     1
         A taking is not invalid as long as just compensation is eventually paid. First

23   English Evangelical Lutheran Church v. Los Angeles County, 482 U.S. 304, 315

                                                                 STEPHENS & KLINGE LLP
                                                               10900 NE 4th Street, Suite 2300
                                                                   Bellevue, WA 98004
     Pls. Supp. Brief re Cedar Point Nursery                          (425) 453-6206
     1:20-cv-03182-SAB 1
1       The high Court in Cedar Point Nursery evaluates California statutes
2    requiring a property owner to grant physical access to union organizers on
3    private property for three hours per day, 120 days per year, for the purpose of
4    soliciting employees to join or form a union. Cedar Park Nursery, 141 S.Ct. at
5    2069. The plaintiff nursery argued that the California law mandated a physical
6    occupation of its property and that the law caused a per se taking. Id. The
7    Supreme Court agrees. Id. at 2075.
8       Cedar Point Nursery recounts the deep history of protecting the rights of
9    individuals in their property, citing both treatises from the 1800s to cases
10   spanning the 20th and 21st centuries. Id. at 2071-72. Based on this history, the
11   Supreme Court’s conclusion is that government takes property when it requires
12   a property owner to submit to a physical occupation, no matter how small or
13   how intermittent. Cedar Point Nursery, 141 S.Ct. at 2084. “The duration of an
14   appropriate—just like the size of an appropriation, … bears only on the amount
15   of compensation.” Id. at 2074 (citation omitted).
16      The Court also distinguished (id. at 2076) the situation in Pruneyard
17   Shopping Center v. Robins, 447 U.S. 74 (1980), where the Court found no
18   taking caused by requiring a shopping center, open to the public, to allow

19

20
     (1987). Because the taking is presumably temporary, the compensation would
21

22   likely be the fair rental value of the leasehold. See Kimball Laundry Co. v. United

23   States, 338 U.S. 1, 7 (1949); First English, 482 U.S. at 319.

                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
     Pls. Supp. Brief re Cedar Point Nursery                       (425) 453-6206
     1:20-cv-03182-SAB 2
1    leafleting. In contrast, Plaintiffs’ properties are not open to the public, but only
2    to tenants who agree to conditions upon occupying the property.
3       The Supreme Court relies on several examples from its history of evaluating
4    the taking of property by physical occupation, such as those in the context of a
5    taking of airspace. “[W]hen [government] planes use private airspace to

6    approach a government airport, [the government] is required to pay for that

7    share no matter how small.” Id. at 2077-78 (quoting Tahoe-Sierra Preservation

8    Council, Inc. v. Tahoe Regional Planning Agency, 535 U.S. 302, 322 (2002)
9    (citing United States v. Causby , 328 U.S. 256 (1946))). This is consistent with

10   cases in other contexts. See Loretto v. Teleprompter Manhattan CATV Corp.,

11   458 U.S. 419 (1982) (requiring occupation of a small cable wire). A mandated

12   physical occupation constitutes a taking requiring compensation.

13      The conclusion that a physical occupation is a taking is based on well-

14   established principles, such as the essential role the right to exclude others plays

15   in the nature of what property is. For instance,

16          [t]he right to exclude is “one of the most treasured” rights of property
            ownership … “one of the most essential sticks in the bundle of rights that
17          are commonly characterized as property” …. [and] the right to exclude is
            the “sine qua non” of property.
18
     Cedar Point Nursery, 141 S.Ct. at 2072-73 (citations omitted).
19
        In light of the primacy of the right to exclude, the Court echoes the
20
     longstanding rule that a regulation that authorizes a physical invasion of private
21
     property is a per se taking. Id. at 2073. Unlike the lower court, the Supreme
22
     Court held a taking occurred despite the absence of a “permanent and
23


                                                               STEPHENS & KLINGE LLP
                                                             10900 NE 4th Street, Suite 2300
                                                                 Bellevue, WA 98004
     Pls. Supp. Brief re Cedar Point Nursery                        (425) 453-6206
     1:20-cv-03182-SAB 3
1    continuous” physical occupation. Id. at 2074. The Court specifically rejected
2    the notion that the failure of the invasion to run “around the clock” made the
3    taking any less. Id. at 2075. Cedar Point Nursery applies here.
4       The notion that the failure of the eviction moratorium to last in perpetuity—
5    or be permanent as Defendants have argued (ECF 40, at 15, 16)—is similarly no

6    less of a taking of property. This is true regardless of the validity or importance

7    of authorizing or requiring the physical occupation or whether the physical

8    occupation is permanent. One of the most essential sticks has been taken.

9       The Cedar Point Nursery decision also makes clear that physical

10   occupations of property are not to be governed by the multi-factor test in Penn

11   Central Transportation Co. v. City of New York, 438 U.S. 204 (1978), cited in

12   Cedar Point Nursery, 141 S.Ct. at 2077. Defendants previously argued that

13   temporary physical invasions should be assessed under Penn Central. ECF 30

14   at 35. Cedar Point Nursery now forecloses Defendants’ argument.

15      In response to the dissent, the majority in Cedar Point Nursery articulates

16   three narrow categories of physical invasions that are potentially unlikely to

17   result in a taking under the Fifth Amendment. The first was mere trespass.

18   “Isolated physical invasions, not undertaken pursuant to a right of access, are

19   properly assessed as individual torts rather than appropriation of a property

20   right.” Id. at 2078. The majority specifically referred to the Federal Circuit’s

21   example in Hendler v. United States, 952 F.2d 1364, 1377 (Fed. Cir. 1991),

22   identifying a “truckdriver parking on someone’s vacant land to eat lunch” as an

23   example of a mere trespass. Cedar Point Nursery, 141 S.Ct. at 1078. In the

                                                              STEPHENS & KLINGE LLP
                                                            10900 NE 4th Street, Suite 2300
                                                                Bellevue, WA 98004
     Pls. Supp. Brief re Cedar Point Nursery                       (425) 453-6206
     1:20-cv-03182-SAB 4
1    present case, the ongoing occupation goes far beyond trespass. The tenants
2    occupying Plaintiffs’ properties for many months without paying rent and in
3    violation of their leases without recourse is not a mere trespass. Therefore, this
4    first exception does not save the Governor’s Proclamations from the
5    compensation requirement of the Fifth Amendment.
6          The second category of physical invasions that are less likely to constitute a
7    taking are those consistent with longstanding background restrictions on
8    property rights, such as abating a nuisance which no one has the right to cause.
9    Id. at 2079. The Court in Cedar Point Nursery also cited the Restatement
10   (Second) of Torts § 196 (1964) for the “privilege to enter property in the event
11   of a public or private necessity” or “to effect an arrest.” 141 S.Ct. at 2079.
12   Examples include the right to escape to safety on someone else’s property,2
13   destroying buildings to arrest a fire,3 and damaging property to reduce the
14   impact of a flood.4 These too are isolated invasions, not undertaken pursuant to
15   a granted right of access or occupation.
16
     2
         See Rossi v. Delducas, 344 Mass. 66, 70, 181 N.E.2d 591, 593 (1962) (child
17
     entering another’s property to escape an ominous dog); Brigham City v. Stuart,
18
     547 U.S. 398 (2006) (entering property to save injured person).
19

20
     3
         McDonald v. City of Red Wing, 13 Minn. 38 (1868) (destroying buildings to stop

21   a fire when the destroyed building was likely to burn anyway).
     4
22       Short v. Pierce County, 194 Wash. 421 (1938) (property damaged to control
23   flood).

                                                                STEPHENS & KLINGE LLP
                                                              10900 NE 4th Street, Suite 2300
                                                                  Bellevue, WA 98004
     Pls. Supp. Brief re Cedar Point Nursery                         (425) 453-6206
     1:20-cv-03182-SAB 5
1          Additionally, compensation is not required in this limited exception for
2    special reasons. One is that property destroyed to stop a fire was subject to
3    immediate peril and would have burned in the conflagration anyway. Property
4    that would be captured or destroyed by the enemy in war, or rendered useless
5    by disease5 can be destroyed without compensation being paid. From a
6    principled standpoint, no compensation was required because the property was
7    already doomed. Or the physical invasion was momentary, like escaping the
8    vicious dog, intruding to help an injured person or to arrest a criminal suspect.6
9          Unlike the call for instantaneous decision-making with little time to weigh
10   options in dealing with fire or other truly emergent conditions or the
11   momentary intrusions, the Proclamations at issue here were the result of a
12   deliberative process and reviewed (and reissued) every few months. These are
13   not isolated instances and the Proclamations grant the right of tenants to remain
14   even though they are in violation of their leases. Forcing Plaintiffs to allow
15   people to reside in Plaintiffs’ property rent-free for over a year and counting is
16

17

18   5
         Cf. State Plant Board v. Smith, 110 So.2d 401 (Fla.1959) (destruction of diseased
19   trees not a taking) with Department of Agriculture and Consumer Service v. Mid-
20   Florida Growers, Inc., 521 So.2d 101, 105 (1988) (destruction of healthy trees to
21   protect other trees is a taking).
22   6
         Wegner v. Milwaukee Mut. Ins. Co., 479 N.W.2d 38, 41-42 (Minn. 1991)
23   (apprehending armed suspect in private home).

                                                               STEPHENS & KLINGE LLP
                                                             10900 NE 4th Street, Suite 2300
                                                                 Bellevue, WA 98004
     Pls. Supp. Brief re Cedar Point Nursery                        (425) 453-6206
     1:20-cv-03182-SAB 6
1    not akin to running to safety in an emergent situation that demands
2    instantaneous decision-making.
3       To conclude that physical occupations required no payment of
4    compensation just because the government declared an emergency would cause
5    the exception to swallow the rule. Presumably, all regulation of property has a
6    health or safety underpinning. But modern takings jurisprudence recognizes
7    that people should not be forced “to bear the public burdens which, in all
8    fairness and justice, should be borne by the public as a whole.” Armstrong v.
9    United States, 364 U.S. 40, 49 (1960), quoted in Lingle v. Chevron Corp., 544
10   U.S. 528, 537 (2005).
11       For instance, to alleviate another problem—homelessness—government
12   cannot order those with unused rooms in their home to house a homeless
13   person without compensation and be consistent with the rationale of
14   eitherCedar Point Nursery or Armstrong, the latter recognizing the purpose of
15   the just compensation component of the Fifth Amendment is place the burden

16   of addressing public needs on the public as whole. Armstrong, 364 U.S. at 49.

17      The third category of physical invasions less likely to cause a taking are

18   where the government requires access as a condition of receiving governmental

19   benefits. Cedar Point Nursery, 141 S.Ct. at 2079. Of course, the state has given

20   no permit to engage in rental housing and certainly no upfront condition that

21   tenants be allowed to stay rent free for months on end. But the Supreme Court

22   explained further the narrowness of this last exception. “[B]asic and familiar

23   uses of property” are not a special benefit that “the Government may hold

                                                             STEPHENS & KLINGE LLP
                                                           10900 NE 4th Street, Suite 2300
                                                               Bellevue, WA 98004
     Pls. Supp. Brief re Cedar Point Nursery                      (425) 453-6206
     1:20-cv-03182-SAB 7
1    hostage to be ransomed by the waver of constitutional protection.” Id. at 2080
2    (quoting Horne v. Department of Agriculture, 576 U.S. 350, 366 (2015)).
3    Renting property for residential uses is a basic and familiar use of property
4    given its existence from time immemorial, not a government benefit granted to
5    property owners.
6                                          Conclusion
7       The Supreme Court decision in Cedar Park Nursery is an important
8    reaffirmation of the basic constitutionally protected right of people to exclude
9    others from their property—one of the most essential sticks in the bundle of
10   rights. While that right may be taken away, the consequence is that the public
11   must eventually pay just compensation for the taking. Cedar Point Nursery
12   supports Plaintiffs’ claim that the Governor’s Proclamations have caused a
13   taking by mandating that Plaintiffs keep nonpaying tenants in their property
14   and, as a practical matter, preventing Plaintiffs from ever collecting rent for this
15   time period. The Court should declare that just compensation is the

16   constitutionally mandated remedy.

17      Respectfully submitted this 14th day of July, 2021,

18                                       Stephens & Klinge LLP
                                         /s/ Richard M. Stephens
19                                       WSBA No. 21776
                                         Stephens & Klinge LLP
20
                                         10900 NE 4th Street, Suite 2300
21                                       Bellevue, WA 98004
                                         stephens@sklegal.pro
22                                       425-453-6206
                                         Attorneys for Plaintiffs
23


                                                               STEPHENS & KLINGE LLP
                                                             10900 NE 4th Street, Suite 2300
                                                                 Bellevue, WA 98004
     Pls. Supp. Brief re Cedar Point Nursery                        (425) 453-6206
     1:20-cv-03182-SAB 8
